I come before the General Assembly today from Palestine to sound the alarm concerning the grave dangers of what is happening in Jerusalem, where extremist Israeli groups continue with their systematic and repeated incursions into the Al-Aqsa Mosque. Those incursions are aimed at imposing a new reality and at temporarily dividing Haram Al-Sharif by allowing extremists — under the protection of Israeli occupying forces, Ministers and Knesset members — to enter the Mosque. In so doing at specified times, they prevent the access of Muslim
worshipers from freely exercising their religious rights. The Israeli Government is pursuing that plan in direct violation of the status quo of 1967. The occupying Power is thus committing a grave mistake, because we will not accept such actions. The Palestinian people refuses to accept the implementation of an illegal plan that is an affront to the sensitivities of Palestinians and Muslims throughout the world. I call on the Israeli Government, before it is too late, to end the use of brutal force aimed at desecrating the Islamic and Christian holy sites in Jerusalem, and, in particular, to halt its actions directed against the Al-Aqsa Mosque, for such actions will transform the conflict from a political to a religious one and create an explosive situation in Jerusalem, as well as in the rest of the occupied Palestinian territory.
It is my honour to come to speak on behalf of the State of Palestine in the General Assembly at its seventieth session, which coincides with the seventieth anniversary of the United Nations, which has made the promotion and protection of international peace and security and the preservation of human rights its primary goals.
The question of Palestine was one of the first just causes brought before the United Nations, dating from the time of its inception. Yet, to date, regrettably, it remains unresolved. The Organization and its Members remain unable to end the injustice inflicted upon our people or to assist it in exercising its right to self- determination and freedom in its own independent and sovereign State.
I ask the Assembly to reconsider the history of the question of Palestine and the relevant United Nations resolutions in order to realize a self-evident truth. A historic injustice was inflicted upon a people who had lived peacefully in their land and made genuine intellectual, cultural and humanitarian contributions to humankind and their homeland. That people does not deserve to be deprived of its homeland, to die in exile, to be swallowed by the sea or to spend its life fleeing from one refugee camp to another. Yet, regrettably, its just cause remains at a standstill after these many years.
Our people have placed their hopes in the countries of this Organization to help them to gain their freedom, independence and sovereignty, so that their wish and their right to their own State, which is the aspiration of all peoples of the Earth, can be achieved. That entails a just solution for the Palestine refugee issue
26/54 15-29562

30/09/2015 A/70/PV.19
in accordance with resolution 194 (III) and the Arab Peace Initiative. Is that too much to ask?
We are calling for justice, peace and what is right. Palestine was partitioned into two States, and Israel was established 67 years ago. But the second part of resolution 181 (II), of 29 November 1947, still awaits implementation. Palestine, which is an observer State in the United Nations, deserves full recognition and full membership. In the light of all the enormous sacrifices that we have made, our years of patience in exile and suffering, and our acceptance of peace in accordance with the two-State solution, which should be based on international law, the relevant United Nations resolutions, the Arab Peace Initiative and the Quartet road map, it is unconscionable that the question of Palestine has remained unresolved for all these decades.
The continuation of the impasse is unacceptable, because it means yielding to the logic of the brute force that is being inflicted upon us by the Israeli Government. That Government continues its illegal settlement expansion in the West Bank, especially in occupied East Jerusalem. It continues its blockade of the Gaza Strip, deepening the immense suffering of our people there, in defiance of United Nations resolutions and the agreements signed by both sides under international auspices. In that regard, we recall the words of the late Israeli Prime Minister Yitzhak Rabin in 1976, when he stated that Israel would become an apartheid State if it continued its occupation of Palestinian territory. He described the Israeli settlements on Palestinian land as a cancer. That is what Yitzhak Rabin said. Why do they do that to us?
The persistence of the issue forces us to ask the following questions. Do the votes of democratic countries against Palestine-related resolutions and the legitimate rights of our people serve peace and the interests of those who believe in the two-State solution? Or do they serve and encourage extremists, thereby fanning their hatred and racism and making them believe that they are above the law, to the point that they committed the crime of burning a Palestinian family in the town of Duma in the West Bank, a crime which claimed the lives of an infant, Ali Dawabsheh, his father and mother? What is left of this family is an orphan child, Ahmed, a 4-year-old, who teeters between life and death in hospital as a result of his burns, while the killers remain free because they have not yet been arrested. Where is justice? Where is fairness? Where
is democracy? Where is the democratic State that lays claim to democracy and the rule of law?
This was not the first crime of this type. On previous occasions, they had burned alive and killed a Palestinian child, Mohammed Abu Khdeir, in Jerusalem, and another, Mohammed Al-Dura, in Gaza, and before them thousands had been killed in Gaza and the West Bank. We still remember the Deir Yassin massacre of 1948 and all other crimes committed against our people. All of these crimes have gone unpunished. Until when will Israel remain above international law and without accountability?
Owing to time constraints, I shall not be able to discuss in detail how many Israeli violations have been committed against our people and how many repressive laws have been issued by successive Israeli Governments, the latest of which is the official governmental instructions given to fire live ammunition at and arrest and repress peaceful Palestinian demonstrators. Why is this happening?
We do not respond to the hatred and brutality of the Israeli occupation with hatred and brutality. Instead, we are working to spread the culture of peace and coexistence between our peoples and in our region. We are eager to see the day when our people and all peoples in our region will enjoy peace, security, stability and prosperity. This cannot be achieved with continued occupation, settlement, colonization, the wall, the burning of people, places of worship and homes, the killing of youth, children and infants, the burning of crops, and the arrest and detention of people without charge or trial.
How can a State claim that it is an oasis of democracy and that its courts and security apparatus function according to the law and yet also accept the existence of so-called price-tag gangs and other known terrorist organizations that terrorize and intimidate our people, confiscate their property and insult their holy sites? All of this occurs under the watch of the Israeli army and police, who do not deter or punish the gangs, but rather provide them with protection.
Is it not time to end these injustices? Is it not time to stop this suffering? Is it not time for the racist annexation wall to be torn down? Is it not time for the humiliating and degrading checkpoints and barriers set up by the Israeli occupying forces in our land to be removed? Is it not time for the Israeli blockade imposed on the Gaza Strip to be lifted so that our people can
15-29562 27/54

A/70/PV.19 30/09/2015
move in freedom and dignity in their own homeland and beyond? Is it not time to end the racist, terrorist, colonial settlement of our land, which is undermining the two-State solution? Is it not time for the 6,000 Palestinian prisoners and detainees in Israeli jails to see the light of freedom and live among their families and communities? Is it not time for the longest occupation in history, which is suffocating our people, to come to an end? These are the questions we ask the international community.
Despite all the obstacles imposed by the occupation, since the establishment of the Palestinian National Authority and until this moment, we have worked tirelessly to build the foundations of our State, its infrastructure and sovereign national institutions. We have made real progress on the ground, as has been affirmed by several international bodies, in particular the United Nations, the World Bank and the International Monetary Fund. With the support of our brothers and friends, we will continue our efforts and work together to strengthen our State, which is committed to upholding international standards, the rule of law and transparency as a democratic and modern State. In this context, we highly value the efforts of the Ad Hoc Liaison Committee, under Norway’s chairmanship, and urge donor countries to continue to support a better life for our people and our efforts to develop our State institutions.
Our membership in international organizations and our accession to treaties and conventions are not directed against anyone; rather, they are a measure aimed at safeguarding our rights, protecting our people, harmonizing the laws and regulations of our country with international standards, and strengthening its international legal status and identity. Is this a mistake?
With respect to the internal Palestinian situation, we are determined to preserve the unity of our land and our people. We will not accept temporary solutions or a fragmented State. We will not allow this to happen, and we will not let those who are trying to make us do this prevail. We will instead seek to form a Government of national unity that functions according to the programme of the Palestine Liberation Organization, and we will proceed to hold presidential and legislative elections.
Palestine is a country of holiness and peace. It is the birthplace of Christ, the messenger of love and peace, and the home of the Isra and Mi’raj, the ascension to
heaven and night journey of Mohammed, peace be upon him, who was sent as a gift of mercy to the world. Palestine is still looking for peace, and its people want to live in their homeland in safety, security, harmony, stability and good neighbourliness with all peoples and countries of the region. This is attested to by their cultural, humanitarian and spiritual contributions to humankind all along, from the start.
Just recently, on 17 May, two nuns from Palestine, Marie-Alphonsine Ghattas and Mariam Baouardy, were canonized as saints by His Holiness Pope Francis at the Vatican in the presence of tens of thousands of the faithful from around the globe. On that occasion, the flag of Palestine was raised at the Vatican, whose recognition of the State of Palestine is documented in the agreement signed between the Holy See and the State of Palestine. It is our hope that those that have not yet recognized us as a State will do so as soon as possible. We look forward to seeing the independent State of Palestine take its rightful place among the community of nations. We are confident that it will actively contribute to achieving the economic, cultural and humanitarian progress of civilization, with positive results for our people, the region and the entire world.
Peace will be achieved by and through Palestine. Those who wish to seek and promote peace, I repeat, those who wish to seek and promote peace and to fight terrorism, should start by resolving the question of Palestine. That is the beginning and the end of it.
I take the opportunity to express, on behalf of my people, our thanks to all those who, on 10 September, voted in favour of resolution 69/320. Its adoption has enabled us to raise the Palestinian flag at United Nations Headquarters. The day is not far off when, God willing, we will raise the Palestinian flag in East Jerusalem, the capital of the State of Palestine.
I wish also to pay tribute to various recent decisions in European parliaments. Some of these have clearly condemned Israel’s settlement activities and affirmed the right of the Palestinian people to sovereignty and independence in their own State, side by side with the State of Israel — which we recognize even though Israel does not recognize our existence — and some have established a committee on relations with Palestine. A number of European countries have also affirmed their recognition of the State of Palestine, thereby endorsing our natural right to independence. In that regard, we wish to thank the Kingdom of Sweden for having the
28/54 15-29562

30/09/2015 A/70/PV.19
courage of its convictions and recognizing the State of Palestine.
All who say they support the two-State solution must recognize both States, not just one. If one supports the two-State solution, how can one not recognize the other State? Today I call on those countries that have not yet recognized the State of Palestine to do so. We are fully confident that they will do so out of conviction that our people and cause are deserving of justice. From this rostrum at United Nations Headquarters and against the backdrop of the religious holidays, I extend a sincere call on the people of Israel for peace based on justice, security and stability for all. I also call on the Security Council and the General Assembly to shoulder their responsibilities before it is too late. I sincerely hope that they will fulfil their responsibilities before it is too late.
All those present are well aware that Israel has undermined the efforts of the Administration of President Barack Obama, and mostly recently the efforts undertaken by Secretary of State Kerry, to reach a peace agreement by means of negotiation. The polices and practices of the Israeli Government and the stances adopted by its Prime Minister and Cabinet Ministers lead to a clear conclusion, namely, that they are doing their utmost to sabotage the two-State solution that we have been seeking based on resolutions of international legitimacy. There can be no other explanation.
We welcome the international and European efforts, including the French initiative calling for the formation of an international support group on achieving peace. The Arab States, at their recent summit, confirmed their support for a Security Council resolution to reaffirm the key parameters for a peaceful two-State solution, based on the pre-1967 borders, with a time frame for ending the occupation.
As it is pointless to waste time negotiating just for the sake of it, what we require now is to mobilize international efforts and establish a framework to oversee an end to the occupation, in line with the resolutions of international legitimacy. Until that is done, I appeal to the United Nations, and particularly the Secretary-General and the President of the General Assembly, to provide international protection for the Palestinian people in accordance with international humanitarian law. We need protection — we need international protection. We cannot maintain the status quo. We are being assailed on all sides. Acts of
aggression are being committed against us on all sides. We have no protector. Our last resort is the United Nations. We are therefore appealing to the Assembly, we are begging the Assembly, to provide us with international protection.
We have tried to bring pressure to bear on Israel to implement the signed agreements and to negotiate in conformity with the two-State solution through direct contact with the Israeli Government. Yes, we do maintain direct contact with the Israeli Government, as well as indirect contact through the United States of America, the Russian Federation, the European Union and the United Nations, the Quartet members and other parties. However, the Israeli Government persists in undermining the two-State solution and in entrenching two regimes on the ground: the current apartheid regime imposed on the State of Palestine and against the Palestinian people, on the one hand, and another regime of extensive privileges and protection for Israeli settlers, on the other hand. Our occupied Palestinian territory reflects two systems: the apartheid system and the other system that extends extensive privileges to the Israeli settlers. How is that possible? In what way is it admissible? That is the question that we pose to the United Nations.
The transitional Oslo accords and annexes and the subsequent accords signed with Israel stipulated that the agreements should be implemented within a time frame of five years, which ended in 1999. What was the outcome to be? It was to be full independence for the State of Palestine and the end of the Israeli occupation. But Israel stopped withdrawing its forces from the areas classified as “B” and “C”, which represent more than 60 per cent of the West Bank territory, including East Jerusalem. Instead, Israel intensified its settlement activities everywhere, in breach of all of the signed accords, some of which were signed by the current Israeli Prime Minister.
In 2009, in his speech in Cairo, President Obama called for the cessation of the settlement activities. What was the response on the part of Israel? The Government increased its settlement activities by at least 20 per cent in the West Bank and East Jerusalem, thus violating its obligation not to undertake any illegal or unilateral action that could be considered permanent. Moreover, the occupying Power has repeatedly encroached on the area classified as “A”, which is supposed to be under full Palestinian security jurisdiction and in which we have
15-29562 29/54

A/70/PV.19 30/09/2015
established the institutions of the Palestinian State. Let me repeat that, yes, Israel has also violated that area.
At the same time, Israel refuses to review the economic agreements that control the ability of the Palestinian economy to develop and become independent. It is determined to impose dominance on the Palestinian economy, similar to its military and security dominance, and it rejects the right of the Palestinian people to development and to the exploitation of their natural resources. In so doing, Israel has undermined the foundations on which the political and security agreements are based. Those agreements have also been eroded by the measures taken by successive Israeli Governments, measures that have negated the transitional phase leading to the independence of our State. All these gross violations of the agreements have made the situation intolerable.
Given that background, we declare that as long as Israel refuses to commit to the agreements it signed with us, thereby ensuring that we are a pro forma authority without real powers, and as long as Israel refuses to cease its settlement activities and to release the fourth group of Palestinian prisoners in accordance with our agreements, Israel leaves us no choice but to assert that we will not remain the only ones committed to the implementation of those agreements, while Israel continuously violates them.
We therefore declare that we cannot continue to be bound by those agreements and that Israel must fully assume all its responsibilities as an occupying Power, because the status quo cannot continue and the decisions of the Palestinian Central Council last March are specific and binding. As long as Israel does not commit to the signed agreements and instead undermines them all, we, for our part, renounce our commitment to those agreements, and Israel must bear full responsibility for the situation. This is a decision taken by the Palestinian Parliament, and I affirm it right here and now. Our patience has run out. It seems that Israel is deaf to the truth. Israel will have to resume its role as an occupying Power and bear its responsibilities accordingly.
The State of Palestine, based on the 4 June 1967 borders with East Jerusalem as its capital, is a State under occupation. Yes, we are under occupation, just as many countries were during the Second World War. It should be noted that our State is recognized by 137 States, which is four times the number of States that recognized Israel at its foundation, and the right of our
people to self-determination, freedom and independence is recognized globally as being inalienable and indisputable. I further recall resolution 67/19 of 2012, which accorded to Palestine observer State status and reaffirmed that the Executive Committee of the Palestine Liberation Organization would be the interim Government of the State of Palestine and that the Palestine National Council would be the Palestinian Parliament of the State of Palestine. Given all that, why does Israel not recognize the State of Palestine?
I must reiterate that the current situation is unsustainable. We shall start implementing the declaration I have just announced by legal means. We shall not resort to violence; we shall use peaceful and legal means to implement it. Either the Palestine National Authority will be a transitional power and move the Palestinian people from occupation to independence, or Israel must fully bear its responsibilities as the occupying Power.
At the same time, and based on our commitment to the principles of international law, the State of Palestine will continue to accede to international conventions and to join organizations — all international organizations. That is our right and is fully in line with our status under international law. Palestine will move forward in the defence of its people under occupation through all available legal and peaceful means, including as a High Contracting Party to the Geneva Conventions of 1949 and a State party to the Rome Statute of the International Criminal Court. Yes, Palestine is a State party to the International Criminal Court. Those who fear international law and international courts should stop committing crimes. We do not like having to seek justice from the International Criminal Court, but aggression forces us to do so. We will seek support from all international organizations, including the International Criminal Court.
All that notwithstanding, my hand remains outstretched for the just peace that will guarantee my people’s rights, freedom and human dignity. I say to our neighbours, the sons and daughters of the Israeli people, that peace is in their interest and in our interest and in the interest of their future generations and our future generations. Maintaining a narrow viewpoint is unhelpful and destructive. Focusing only on oneself is unhelpful and destructive. It is my sincere hope that those neighbours will consider the dangerous reality on the ground and look to the future and accept for the Palestinian people what they accept for themselves.
30/54 15-29562

30/09/2015 A/70/PV.19
Then, they will find that the achievement of peace will be possible, and they will enjoy security, safety, peace and stability. These values are the aspirations that we also seek to realize for our Palestinian people.
